Citation Nr: 0819168	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for vitiligo and fibromas.

2.  Entitlement to a compensable rating for residuals of 
fracture of the right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 29, 1993, to 
September 28, 1997; he also served for 3 years, 3 months, and 
24 days prior to September 29, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and May 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In the June 2002 decision, 
the RO granted service connection for vitiligo and fibromas, 
assigning an initial 10 percent rating from September 21, 
2001, and granted service connection for residuals of a 
fracture of the right little finger, assigning a 
noncompensable rating.  The veteran pursued an appeal for 
higher ratings for each, along with a claim of service 
connection for a positive protein derivative (PPD) test; 
however, in January 2004 he withdrew his appeal of the right 
little finger and PPD test issues.  In May 2006, he filed a 
claim for increase with respect to the finger, which led to 
the May 2007 rating decision on appeal.

As the appeal of the veteran's claim for an initial rating in 
excess of 10 percent for vitiligo and fibromas emanates from 
the veteran's disagreement with the initial 10 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In March 2008, the veteran was notified that, pursuant to his 
request, a Board hearing had been scheduled in connection 
with his appeal.  See 38 C.F.R. § 20.704(b) (2007).  However, 
the veteran submitted a letter to the Board in March 2008 
indicating that he no longer wished to have a hearing before 
the Board.  Accordingly, the Board will treat his request for 
hearing as withdrawn.  38 C.F.R. § 20.704(d) (2007).

Additionally, in his December 2007 VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran contended that his 
service-connected vitiligo was "hard to deal with" and 
"very emotional," causing him embarrassment when out in 
public.  Similarly, his representative referenced the 
veteran's "depression" relating to his skin disorder in a 
September 2003 VA Form 646 (Statement of Accredited 
Representative in Appealed Case).  In this case, the Board 
infers a claim of service connection for depression secondary 
to the veteran's service-connected skin disability.  As this 
claim has not been adjudicated by the RO, it is not before 
the Board.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected vitiligo and fibromas are 
manifested by lesions of depigmentation affecting 
approximately 12 percent of his entire body surface area or 
40 percent of exposed surface area, including an area of 
hypopigmentation on his face, but without other 
characteristics of disfigurement or visible or palpable 
tissue loss; no exudation, itching, extensive lesions, or 
marked disfigurement has been noted; fibromas have been 
asymptomatic with no impairment of function.

2.  The veteran's service-connected residuals of a fracture 
of the right little finger are manifested by symptoms of pain 
and weakness with full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected vitiligo and fibromas have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806, 7819 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819, 7823 
(2007).

2.  The criteria for a compensable rating for service-
connected residuals of a fracture of the right little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5227, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a June 2006 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claims and the evidence needed to support his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letter.

Here, however, the duty to provide notice relating to the 
veteran's claim for a compensable rating for residuals of 
fracture of the right little finger was not fully satisfied 
pursuant to Vazquez-Flores, supra, prior to the initial 
unfavorable decision by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case (SOC) or supplemental statement of the case (SSOC), is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify under Vazquez-Flores 
was satisfied subsequent to the initial RO decision by way of 
the June 2006 notice letter that, together with the notice 
provided to the veteran in the May 2007 rating decision, 
fully addressed all notice elements.  Specifically, the June 
2006 notice letter notified the veteran of his and VA's 
respective duties for obtaining evidence and asked him to 
submit evidence and/or information in his possession to the 
RO.  The letter also gave examples of the types of medical 
and lay evidence that the veteran could submit or ask VA to 
obtain in support of his claims.  The June 2006 letter 
further informed the appellant of what evidence was required 
to substantiate the claims, including the impact of his 
conditions on employment.  The letter further notified the 
veteran that if an increase in his service-connected 
disabilities were found, ratings from 0 percent to as much as 
100 percent could be assigned based on the nature of the 
disabilities involved.  The May 2007 rating decision provided 
the veteran with notice that higher ratings were unavailable 
under the Diagnostic Codes relevant to his claims.

Although not all notices were sent before the initial 
decision in this matter, the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
RO has also readjudicated the claim for a compensable rating 
for residuals of a fracture of the right little finger by way 
of an October 2007 SOC after the notice was provided.  The 
Board further notes that although the Court has held in 
Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the RO 
in this case provided Vazquez-Flores compliant notice of 
specific rating criteria that was followed by a 
readjudication of the veteran's increased-rating claim.  The 
Board concludes that during the administrative appeal process 
the veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

The Board notes in Vazquez-Flores, the Court distinguished 
claims for increased compensation of an already service-
connected disability from those regarding the initial-
disability-rating element of a service connection claim.  As 
such, in the instant case, a discussion of whether sufficient 
notice under Vazquez-Flores has been provided for the 
veteran's claim for an initial rating in excess of 10 percent 
for vitiligo and fibromas is not necessary because this is an 
initial rating claim, and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase and not to an initial rating claim.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
veteran was given the opportunity to respond following the 
June 2006 notice letter.  In addition, following the RO's 
issuance of the June 2006 notice letter, his claim for an 
initial compensable rating for skin disability was 
readjudicated in July 2007.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be readjudicated ab initio to satisfy the requirements 
of the notice requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  The veteran was given VA examinations in April 2002, 
April 2003, and November 2006.  His service treatment records 
have been associated with the claims file, as have relevant 
post-service treatment records from the Marion VA Medical 
Center (VAMC) in Marion, Illinois.  The veteran and his 
representative have further provided written argument in 
support of his claims.  Otherwise, neither the veteran nor 
his representative has identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claims on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, as is the case with the 
veteran's claim for an initial rating in excess of 10 percent 
for vitiligo and fibromas, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  Further, evaluation of the medical evidence since the 
filing of the claim and consideration of the appropriateness 
of a "staged rating" is required in the case of a claim for 
increased rating as well, as with the veteran's claim for a 
compensable rating for residuals of a fracture of the right 
little finger.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

A.  Vitiligo and Fibromas

Initially, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002), codified 
at 38 C.F.R. § 4.118 (2007).  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.

Under the old rating criteria, vitiligo was not a listed 
disease.  Nevertheless, the RO evaluated by analogy to 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  
Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
10 percent rating with exfoliation, exudation or itching, if 
it involved an exposed surface or extensive area.  A 30 
percent rating was for assignment if there was exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating was for assignment for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  
Benign skin growths, which the RO considered in conjunction 
with the fibroma rating question, were to be rated as scars, 
disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2001).  Disfiguring scars of the head, face, or neck were 
assigned noncompensable ratings for slight disfigurement and 
10 percent for moderate disfigurement.  A 30 percent rating 
was warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  
Also, superficial, poorly nourished scars, with repeated 
ulceration, or tender and painful scars on objective 
demonstration warranted a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2001).  Other scars 
were to be rated on the basis of limitation of function.  
38 C.F.R. § 4118, Diagnostic Code 7805 (2001).  

Under the revised criteria, vitiligo is specifically listed 
and is to be rated under 38 C.F.R. § 4.118, Diagnostic Code 
7823 (2007).  A noncompensable rating is warranted if no 
exposed areas are affected.  A 10 percent rating is warranted 
if exposed areas are affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7823.  Under this Diagnostic Code, a 10 percent rating 
is the highest warranted for vitiligo.  Id.  As for benign 
skin neoplasms, they are to be rated as disfigurement of the 
head, face, or neck, as scars, or based on impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2007).  A 
scar that is deep or causes limited motion, and that has an 
area exceeding 6 square inches, or a scar that is superficial 
of an area of 144 square inches or greater, or a painful 
superficial scar, or an unstable superficial scar warrants a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 (2001).  

The veteran is currently assigned a 10 percent rating for his 
service-connected vitiligo and fibromas.  Prior to the RO's 
issuance of the May 2003 SOC, the veteran was assigned a 10 
percent rating for his skin disorder by analogy to eczema.  
See 38 C.F.R. § 4.20 (2007) (when an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous).  Here, the RO has 
considered both the prior version of Diagnostic Code 7806 (by 
analogy) and the current Diagnostic Code 7823 at different 
points during the appellate process.  The Board will also 
consider the veteran's vitiligo under both diagnostic codes, 
alternatively, as both are relevant to his claim.

The relevant medical evidence consists of April 2002, April 
2003, and November 2006 VA examinations.  Report of the April 
2002 VA examination reflects the veteran's report that he 
began noticing pale spots on the skin of his legs that had 
spread to his hands and lip area.  Physical examination found 
no further skin lesions, although the VA examiner noted a 
fibrous-like subcutaneous mass just below the left iliac 
crest of 2 cm in diameter.  The examiner further noted a 
similar mass in the anterior right thigh of 6 cm in length 
and 3 cm in width and one on the abdominal wall of about 2 cm 
in diameter.  The masses were noted to have been present for 
"some time" but were found not to be growing at the time of 
examination.  Color photographs of the vitiligo were 
associated with the claims file showing the areas of 
depigmentation identified by the examiner.  The veteran was 
diagnosed with vitiligo and fibromas.

Report of the veteran's April 2003 VA examination reflects 
the examiner's finding that the veteran showed vitiligo on 
the borders of his lips, on his upper and lower extremities, 
and on his trunk.  The veteran reported receiving no 
treatment for the disorder.  On physical examination, the 
examiner found no systemic symptoms, no malignant or benign 
neoplasms of the skin, and no history of any urticaria.  The 
veteran was again diagnosed with vitiligo, and color 
photographs of the vitiligo were associated with the claims 
file.  The photographs show that the veteran has patches of 
depigmentation on the noted areas.

Report of the veteran's November 2006 VA examination reflects 
the veteran's complaints that his vitiligo has progressively 
worsened.  The veteran reported receiving no treatment for 
the disorder.  On physical examination, the examiner noted no 
pain or pruritus, no fever or weight loss, no malignant or 
benign neoplasms, and no urticaria.  The examiner diagnosed 
the veteran with vitiligo and noted depigmentation on the 
veteran's upper and lower lip and around his lip area and a 
small, 1cm lesion on the veteran's back.  None was found on 
the veteran's neck or chest.  Vitiligo was also noted on the 
head of the veteran's penis and in the intergluteal crease.  
Lesions were also noted on the veteran's legs, scattered 
bilaterally from his knees to his feet, and on both arms 
bilaterally from his elbows to his hands.  The examiner 
estimated the total percentage of the entire body affected 
was 12 percent, with 40 percent of exposed areas affected.

Although the veteran contends that his vitiligo is more 
severe than currently rated, the objective evidence does not 
support a disability rating in excess of 10 percent.

The veteran's medical history reflects a long-standing 
depigmentation of the skin. Examination in April 2002 
revealed pale areas of depigmentation in the lip area, on the 
upper extremities bilaterally from the elbows to the hands, 
on the lower extremities bilaterally from the knees to the 
feet, and on the penis.  Examination in April 2003 revealed a 
similar pattern of depigmentation in the identified areas.  
Similarly, in November 2006, the examiner noted 
depigmentation in the identified areas as well as in the 
intergluteal crease and in a small area on the back.  At the 
November 2006 VA examination, the veteran's vitiligo was 
noted to occupy approximately 12 percent of his total body 
surface area, with about 40 percent of his exposed body 
surface area affected.  Records reflect no identified atrophy 
of the skin or any change in skin texture; no scarring, 
abnormal skin texture, or missing underlying soft tissue has 
been identified in any of the veteran's three VA 
examinations, nor has any of the examined skin been noted as 
indurated and inflexible. The veteran has also denied any 
systemic symptoms associated with the lesions. 

Under the prior Diagnostic Code 7806, the Board has 
considered but does not find that the above findings reflect 
a disability manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement.  No exudation or 
itching has been reported, and, as noted in the November 2006 
examination, the lesions cover only about 12 percent of the 
veteran's body surface area.  Similarly, no marked 
disfigurement has been noted.  The Board also has considered 
but does not find that the evidence shows ulcerations or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnant lesions.  As such, 
entitlement to an initial rating in excess of 10 percent 
under the "old" criteria for rating skin disorders codified 
at Diagnostic Code 7806 is not warranted.

As for the fibromas noted at the April 2002 examination, 
there has been no indication that they have been painful on 
objective demonstration, unstable (ulcerated), or that they 
cause any limitation of function.  38 C.F.R. § 4.118 (2001).

The Board notes that the veteran is already assigned the 
maximum rating of 10 percent under Diagnostic Code 7823, 
which went into effect August 30, 2002.  As such, the Board 
concludes that no higher rating is possible under this 
Diagnostic Code.

A review of other potentially relevant diagnostic codes for 
rating the fibromas, the Board initially notes that 
examinations after the April 2002 one did not reveal any 
fibromas (no neoplasms found).  Nevertheless, even when 
considering those evident in April 2002, none was of such a 
size or causative of any symptom such as pain or ulceration, 
or limitation of function such that a compensable rating 
could be assigned.  Additionally, none affected the head, 
face, or neck such that any fibroma could be considered 
disfiguring to a compensable degree.  

In Note 1 under Diagnostic Code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length; scar at least one-quarter 
inch (0.6cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypopigmented or hyperpigmented in an 
area exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.  
Additionally, Note 3 requires consideration of unretouched 
photographs when evaluating under these criteria.  Diagnostic 
Code 7800.

Here, no scarring has been noted in any of the veteran's 
three VA examinations, nor has he alleged that any scarring 
is present.  Further, no abnormal skin texture or skin 
induration and inflexibility has been noted or alleged, nor 
has any underlying soft tissue been found to be missing due 
to fibromas.  The Board concedes that the veteran has an area 
of hypopigmentation on his face, but this is specifically 
accounted for by the rating for vitiligo.  (When a disease is 
specifically listed in the rating criteria, it is not 
appropriate to rate by analogy to another.)  Because the 
fibromas, if still extant, have not been shown to cause any 
symptom or loss of function that would warrant a compensable 
rating separate from the vitiligo, a separate compensable 
rating for the fibromas is not warranted.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for a higher initial rating.  

B.  Residuals of a Fracture of the Right Little Finger

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  

The veteran is currently assigned a noncompensable rating for 
residuals of a fracture of the right little finger.  Relevant 
medical evidence of record consists of April 2002 and 
November 2006 VA medical examinations.  The April 2002 report 
of examination reflects the veteran's complaint that his 
right hand ached whenever he used the hand to pick up heavy 
objects.  The examiner noted that the veteran worked in heavy 
construction but had not missed work due to his disability.  
Physical examination revealed tenderness to palpation on the 
veteran's little finger, and radiological examination 
revealed a slight deformity in the fifth metacarpal of the 
veteran's right hand.  No limitation of motion or ankylosis 
of the veteran's right little finger was noted.  The examiner 
diagnosed residual fracture of the right fifth metacarpal.

Report of the November 2006 VA medical examination reflects 
the veteran's complaint of pain in his right first 
metacarpophalangeal joint, not in his right little finger.  
On questioning by the examiner, the veteran complained also 
of pain and swelling in his fifth metacarpal.  The 
examination report further reflects the veteran's complaint 
that the pain in his right little finger causes him to use 
caution when reaching and is constant while he is working.  
On physical examination, no swelling, erythema, or edema was 
found.  The range of motion in the veteran's right little 
finger was found to be normal without pain, and his strength 
and grip was found to be 5/5 in the right hand.  No 
ankylosis, favorable or unfavorable, was noted.  Radiological 
examination revealed no evidence of skeletal abnormality.  
The examiner diagnosed fracture of the right fifth metacarpal 
with no loss of range of motion.

Under Diagnostic Code 5227, favorable or unfavorable 
ankylosis of the little finger warrants a noncompensable 
rating.  Similarly, under Diagnostic Code 5230, any 
limitation of motion of the little finger warrants a 
noncompensable rating.  The Board notes that no ankylosis has 
been shown in the veteran's right little finger, nor has any 
limitation of motion been diagnosed at either the April 2002 
or the November 2006 VA examination.  Thus, the Board 
concludes that the veteran is currently rated at the maximum 
available rating under either Diagnostic Code 5227 or 
Diagnostic Code 5230, and no higher rating is available under 
either diagnostic code.

The Board has also considered whether the veteran's service-
connected residuals of fracture of the right little finger 
would warrant a higher rating under any other diagnostic 
code.  Arthritis may affect joints near fracture sites; 
however, the Board notes that the medical evidence does not 
reveal that the veteran has been radiologically diagnosed 
with arthritis at any time.  Without such a diagnosis, 
Diagnostic Codes 5010 and 5003 are not for application.  

The Board acknowledges that no repetitive motion testing 
appears to have been performed on the veteran's right little 
finger pursuant to DeLuca, supra.  However, the Board notes, 
as discussed below, that the highest rating available to the 
veteran under either Diagnostic Code 5227 or Diagnostic Code 
5230 is a noncompensable rating, which the veteran is 
currently receiving.  Further, no arthritis has been 
radiologically demonstrated, rendering Diagnostic Codes 5010 
and 5003 inapplicable.  As any such testing would thus not 
result in a higher rating for the veteran's disability, the 
Board concludes that remand for such testing is unnecessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

In this case, the Board finds that veteran's residuals of a 
fracture of the little finger are manifested by complaints of 
pain and weakness with no objective findings of limitation of 
motion or ankylosis or radiological findings of arthritis.  
These symptoms do not meet the criteria for a compensable 
rating.

C.  Extra-Schedular Rating

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
skin disorder including vitiligo and fibromas, or his 
residuals of fracture of the right little finger are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007) (cited to in the October 2007 SOC).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations); 
frequent periods of treatment, let alone hospitalization; or 
evidence that the veteran's skin disability or his residuals 
of fracture of the right little finger otherwise render 
impractical the application of the regular schedular 
standards.  In fact, the veteran has reported on VA 
examination that he has not missed any work due to either 
condition.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected skin disability does not warrant 
an initial rating in excess of 10 percent.  38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.118, Diagnostic Codes 7806, 7819 (2001), 
38 C.F.R. § 4.118 (2007).  The Board also finds that the 
veteran's service-connected residuals of a fracture of the 
right little finger does not warrant a compensable rating.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5227, 5230 (2007).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
vitiligo and fibromas is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the right little finger is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


